DETAILED ACTION 
The amendment submitted on June 28, 2022 has been entered.  Claims 1, 4, 10, 13, 15, 17, 26-27, 30-31, 34-35, 40-43, and 45 are pending in the application.  Claims 1, 4, 10, 13, 15, 17, 26-27, 30-31, and 34-35 are allowed.  Claims 40-43 and 45 are withdrawn.  
This application is in condition for allowance except for the presence of claims 40-43 and 45, which are directed to an invention non-elected with traverse.  Applicant is given TWO MONTHS from the date of this letter to cancel the withdrawn claims or take other appropriate action.  See 37 CFR 1.144.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).  
Failure to act during this period will be treated as authorization to cancel the withdrawn claims by Examiner’s Amendment and pass the case to allowance.  EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) WILL NOT BE PERMITTED.  Prosecution of this case is otherwise closed.  
Election/Restrictions 
Applicant’s election with traverse of Group I, claims 1, 4-5, 10-11, 13, 15, 17, 20, 26-28, 30-32, and 34-35, drawn to a method for ablating Sertoli cells, a method for rescuing endogenous spermatogenesis, a method for treating infertility, a method of reconstructing spermatogenesis, is acknowledged.  In the prior action (mailed on May 3, 2022) the requirement was made FINAL.  Claims 40-43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement.  
Withdrawn Rejections 
The rejection of claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Squires (US 2003/0099726 A1) is withdrawn because the limitations of claim 5, which was not rejected on this basis, have been incorporated into claim 1.  
The rejection of claims 10, 13, 15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (Biol. Reprod. 2003;68(3):1064-71) is withdrawn because the limitations of claim 11 have been incorporated into claim 10.  
The rejection of claims 26-27 under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara is withdrawn because the limitations of claim 28 have been incorporated into claim 26.  
The rejection of claims 30-31 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara is withdrawn because the limitations of claim 32 have been incorporated into claim 30.  
The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Shinohara is moot in view of the withdrawal of the foregoing rejections.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628